Citation Nr: 1431361	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  05-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a separate compensable rating for manifestations of a service-connected left knee disability other than chondromalacia patella, to include hypermobility and/or tracking of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1991 to December 1993 and from December 1998 to October 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied a compensable for what was then treated as a single, though bilateral, knee disability.

In June 2005, the RO granted separate 10 percent ratings for the Veteran's right and left knee disabilities, effective June 9, 2005.  The disorders were characterized as chondromalacia patella with degenerative changes.

In January 2006, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This case first came before the Board in November 2006, at which time it was remanded for additional development.  In a July 2007 decision, the RO granted an earlier effective date of October 31, 2000 for the Veteran's 10 percent knee ratings.  

In May 2010, the Board denied the Veteran's claims for increased ratings for his knee disabilities.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In February 2011, the parties filed a Joint Motion for Remand (Joint Motion), and in February 2011, in accordance with the Joint Motion, the Court vacated the Board's decision and remanded the claims back to the Board. 

The issue remaining before the Board has been remanded in May 2011, January 2012, July 2013, and November 2013, for additional development.  

The Veteran's claims file has been converted from a paper file to an electronic record in the Veterans Benefit Management System (VBMS).  The majority of the materials relevant to his claim are now found in his VBMS file, with the exception of certain VA treatment records, which, though referenced in the VBMS file, are only found in the Virtual VA electronic record.  The Board has reviewed both the VBMS and Virtual VA records in its adjudication of this appeal.  


FINDING OF FACT

Slight hypermobility of the left patella, commensurate with slight knee impairment, is a manifestation of the Veteran's service-connected chondromalacia patella of the left knee. 


CONCLUSION OF LAW

The criteria for a separate, 10 percent rating for a hypermobility of the left patella have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect of that worsening on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Although initially, the Veteran was provided insufficient VCAA notice in May 2003 concerning his claim for an increased rating for his bilateral knee disabilities, fully compliant notice was provided to the Veteran in December 2006.  The Board acknowledges that the December 2006 notice was not issued prior to the adverse determination on appeal.  The claim was subsequently readjudicated in multiple Supplemental Statements of the Case, however, and thus any timing deficiency has been appropriately cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The medical opinion requested by the November 2013 remand is also of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at a January 2006 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering whether a separate compensable rating is warranted for hypermobility of the left knee, the only potentially applicable rating criteria is that found at 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That diagnostic code provides for a 10 percent rating where there is slight recurrent subluxation or lateral instability, and 20 and 30 percent ratings for, respectively, moderate or severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  It is noted that the left knee disorder is otherwise rated on the basis of limitation of motion.

In the November 2013 remand, the Board explained in seeking a medical opinion that the record was not clear as to whether the Veteran's hypermobility of the left patella constituted simply a symptom of his chondromalacia patella diagnosis, or whether it was a separate manifestation of the left knee disability, such that it could be separately compensable without violating the rules governing pyramiding in 38 C.F.R. § 4.14. 

It was evident in the record prior to the November 2013 remand that the Veteran had regularly experienced tracking of the left patella.  For example, reports from January 2008 (left patellar maltracking), June 2003 (slight hypermobility of the patella), and July 2011 (positive apprehension sign, and abnormal movement, including a lateral jerk of the patella upon straightening of the knee).  Those reports were in contrast, however, to certain reports that found no evidence of hypermobility.  See, e.g., May 2006 (a finding of "no mediolateral hypermobility of the left patella), March 2012 (finding no evidence of hypermobility of the left knee), August 2013 (finding no evidence of recurrent patellar subluxation or dislocation). 

The March 2014 VA opinion, as requested by the most recent Board remand, addressed the question of whether the Veteran has a separate disability manifested by hypermobility of the left patella.  The examiner noted the conflicting findings regarding hypermobility documented in the record, including the evidence of hypermobility from July 2011 (an instance where "relaxation had been achieved'), and the negative findings in that regard from March 2012.  The examiner explained that apprehension (the tightening of the muscles of the knee) worked to stabilize the patella, and made mobility hard to evaluation.  He noted that the examinations where relaxation was achieved, such as the July 2011 examination, were more reliable in determining whether the Veteran's left patella was hypermobile.  The examiner stressed that while there was a "mild increase of mobility," it should be considered a "very mild hypermobility."  The examiner stated that he did not find evidence that the Veteran had "'instability' of the knee in the sense that by exam he has stable anterior cruciate ligament (and posterior cruciate ligament) and stable medial and lateral collateral ligaments . . . ."  Nevertheless, the examiner stated that if VA's "definition of 'instability' includes mild hypermobility, then the [Veteran] who does have slight hypermobility of the left patella," could be found to have instability.  

The Board finds that the March 2014 medical opinion is the most probative evidence of record, in that it is based on all of the medical evidence regarding the Veteran's knee disability, and has a full and complete rationale in support.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  While some evidence in the claims file suggests that the left patella is not hypermobile, the March 2014 opinion explains why the findings of hypermobility are more likely accurate.  

Regarding severity, the evidence is undisputed that the Veteran's hypermobility of the left patella is no more than "slight."  Initially, the medical records demonstrate that it is only discernable at times, and is not discernable where the Veteran's knee musculature is not relaxed.  No medical treatment record suggested that the hypermobility was moderate or severe.  Further, the March 2014 opinion characterized the symptomatology as a "mild increase of mobility," "very mild hypermobility," and "slight hypermobility."  

Based on that evidence, a 10 percent rating under the "slight" instability/subluxation criteria of Diagnostic Code 5257 is warranted.  The evidence uniformly fails to suggest a "moderate" or "severe" disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether the Veteran's hypermobility of the patella presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's patella disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with his employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Further, the Veteran has repeatedly indicated that he has not missed time from work as a result of his knee disability.  Therefore, the issue of entitlement to a total disability rating due to individual unemployability is not raised at this time.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a separate 10 percent rating for hypermobility the left patella is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


